Ludeling, C. J.
The plaintiff contests the election of the defendant to the office of justice of the peace for Ward No. 2, in the j>arish of East Baton Rouge.
There was a verdict of a jury in favor of the plaintiff, and the defendant has appealed. The evidence shows that the plaintiff *231received a majority of tlie votes cast in the box or voting precinct beld in the Second Ward, but that the defendant received a large majority •of the votes cast for the office of justice of the peace for Ward No. 2 .at the various polls in the parish. It appears from the evidence that an agreement was entered into between the mayor of the city and the supervisor of registration that the colored voters should vote at the •courthouse and Murphy’s school and the white voters should vote at •the polls in Ward No. 2, and that said agreement was observed by the •voters. It further appears that there were six polls opened in all the parish and that there are twelve wards in the parish.
The only objection urged to the election of defendant is that a majority of those who voted for him did not cast their votes at the poll in Ward No. 2. After the agreement already referred to, it would he unfair to claim the office on this ground; but the act of 1870 seems ■■to have conferred the power on the supervisor of registration to •declare where polls should be opened, without reference to the territorial limits of wards, and it declares the whole parish was one election precinct. Acts of 1870, No. 100, p. 145. It would seem, therefore, that votes for ward officers, such as justices of the peace and constables, may lawfully be cast at polls outside of the ward for which the •officers are to be elected.
The consequences resulting from this law may be deplorable, but we ■are not at liberty to disregard the plain provisions of the law.
It is therefore ordered and adjudged that the verdict of the jury be .set aside'; that the judgment of the district court be reversed; and that there be judgment in favor of the defendant, rejecting plaintiff’s •demand, with costs in both courts.